*141The Court entered the following order on this date:
The Office of Lawyer Regulation (OLR) and Attorney Daniel Ensley entered into a comprehensive stipulation, pursuant to SCR 22.34(1), requesting that this court issue an order indefinitely suspending Attorney Ensley's license to practice law, without an assessment of costs, due to medical incapacity.
Attorney Ensley was admitted to practice law in 1978. On April 15, 2004, Attorney Ensley's status with the State Bar changed from active to inactive and, on November 1, 2004, Attorney Ensley's Wisconsin law license was administratively suspended for failure to pay mandatory dues and remains suspended.
Pursuant to the stipulation, Attorney Ensley submitted evidence of his medical incapacity, described by the Department of Veteran's Affairs to be 100% disabling, which he acknowledges substantially prevents him from performing his duties to acceptable professional standards. Attorney Ensley stipulated that he failed to abide by Supreme Court rules in a number of matters and, due to his medical incapacity, was unable to conform his conduct to law. The stipulation provides that other attorneys acting on Attorney Ensley's behalf have corrected his errors and omissions, and all monies allegedly due clients and courts have been paid. The stipulation further states that Attorney Ensley, represented by counsel, entered into it freely, voluntarily and knowingly.
IT IS ORDERED that this court accept the stipulation of the parties and, effective the date of this order and until further order of the court, Attorney Daniel *142Ensley's license to practice law in Wisconsin is indefinitely suspended, without the imposition of costs.